DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MEGANN DUFFY on 25 January 2022.
The application has been amended as follows: 

1. (Currently Amended) An on-body drug delivery device comprising:
a casing having a top wall, a bottom wall, and side walls extending between the top wall and the bottom wall, the bottom wall having an opening extending therethrough;
a container for storing a drug received within the casing, the container having a longitudinal axis;

a drug delivery member fluidly coupled to the container, the drug delivery member extending along an injection axis transverse to the longitudinal axis of the container and being selectively movable to an injection position extending outwardly from the casing through the opening in the bottom wall along the injection axis;
an injection drive comprising an energy source operably coupled to the stopper for selectively moving the stopper through the container to expel the drug;
a sensor having a first state when the drug delivery device is out of contact with a body of a patient, and having a second state when the drug delivery device is in contact with the body of the patient;
a device activation mechanism operably coupled to the sensor and the injection drive for selectively activating the injection drive, wherein the device activation mechanism undergoes an external state change from a dormant state, when the sensor occupies the first state, to a ready state indicating that the on-body drug delivery device is ready for at least one of injection or insertion and awaiting further input to proceed with the at least one of injection or insertion, in response to the sensor changing from the first state to the second state; and
an adhesive pad completely covering an outer surface of the bottom wall of the casing to removably attach the casing to the body of the patient, the adhesive pad defining an opening aligned with the opening extending through the bottom wall to receive the drug delivery member therethrough,
, wherein the entire device activation mechanism is below the outer surface of the casing when in the dormant state, and a raised position when in the ready state.

4. (Canceled)

7. (Currently Amended) The on-body drug delivery device according to claim [[2]] 1, wherein at least a portion of the device activation mechanism rotates as it moves between the dormant and ready states.

8. (Canceled)

10. (Currently Amended) The on-body drug delivery device according to claim [[8]] 1, comprising a first linkage mechanically coupling the device activation mechanism to the sensor.

11. (Canceled)

12. (Currently Amended) The on-body drug delivery device according to claim [[8]], wherein the device activation mechanism is provided in association with at least one indicator that activates when the device activation mechanism occupies the 

27. (Canceled)

28. (Canceled)

29. (Canceled)

31. (Canceled)

32. (Canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/25/2022